 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   PAULA JEAN ROBERTS,                            )   Case No.: 1:18-cv-0604 - JLT
                                                    )
12                 Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S MOTION FOR
                                                    )   AN EXTENSION OF TIME
13          v.                                      )
14   NANCY A. BERRYHILL,                            )   (Doc. 15)
     Acting Commissioner of Social Security,        )
15                                                  )
                   Defendant.                       )
16                                                  )
                                                    )
17
18          On January 14, 2019, Plaintiff filed a motion for a seven-day extension of time to file her
19   opening brief. (Doc. 15) Defendant does not oppose the request for the brief extension, and it does not
20   appear Defendant would suffer any prejudice through the delay.
21          Good cause appearing, the Court ORDERS:
22          1.     Plaintiff’s request for a second extension of time is GRANTED; and
23          2.     Plaintiff SHALL file an opening brief in reply no later than January 23, 2019.
24
25   IT IS SO ORDERED.
26
        Dated:    January 16, 2019                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
